Citation Nr: 0946299	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-37 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1971 to July 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2006 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Hepatitis C was not manifested in service, but was initially 
demonstrated years after service; it is not shown that the 
Veteran's current hepatitis C is related to his military 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim decided herein, the Veteran was 
provided VCAA notice by letter in January 2006.  The letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A March 2006 
letter also provided the Veteran with notice regarding 
ratings and effective dates of awards, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was readjudicated.  See October 2006 Statement of the Case 
(SOC).  The Veteran has had ample time to respond/supplement 
the record.  (Although a June 2007 letter erroneously 
provided notice for a claim to reopen, the appellant has not 
been prejudiced thereby, as the letter was issued subsequent 
to the Veteran's perfection of his appeal in December 2006.  
Moreover, the Veteran's representative undoubtedly understood 
the issue on appeal and the evidence needed to substantiate 
the claim, as is demonstrated by the October 2007 and 
November 2009 arguments provided by the representative.  The 
Veteran thus had a meaningful opportunity to participate in 
the adjudication process.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  There is no further medical 
evidence to obtain.  The Board concludes that a VA 
examination is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit noted 
that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
Here, there is no medical evidence of findings of hepatitis C 
until many years after the Veteran's military service.  A 
medical opinion is not necessary to decide this claim, as 
such opinion could not establish disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the Veteran's recitation of medical 
history).  Accordingly, the Board will address the merits of 
the claim.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STR s note that the Veteran sustained a head 
injury in 1972 and a left shoulder injury in 1975.  He 
underwent shoulder surgery in 1976.  The anesthesia/clinical 
record and the post-recovery report concerning that surgery 
reflect that the Veteran was not administered any blood 
products during the procedure.  The STRs, including a July 
1977 separation examination report, do not note any history 
of a blood transfusion or a diagnosis of hepatitis C, liver 
abnormalities, or blood abnormalities.  The accompanying 
report of medical history noted that the 1972 head injury 
required 22 stitches.  

Post-service VA treatment records note the Veteran's history 
of cocaine (crack) abuse.  In February 1996 VA 
hospitalization records, the Veteran denied a history of 
hepatitis.  A June 1996 VA medical examination report 
included a diagnosis  of chronic cocaine and alcohol abuse.  
A November 1996 VA examination report notes a diagnosis of 
hepatitis.  Subsequent VA treatment records note the 
Veteran's treatment for hepatitis C.

The medical evidence of record shows that hepatitis C has 
been diagnosed.  However, the first medical evidence of such 
disability is nearly 20 years after service.  Such a long 
interval of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of 
record does not include any medical opinion that the current 
hepatitis C is (or might be) related to the Veteran's 
service, and does not suggest that hepatitis C might be 
related to his service.

The Board has also considered the Veteran's own statements to 
the effect that his hepatitis C was incurred as a result of a 
blood transfusion during his military service.  As noted 
above, there is no competent (medical) evidence that the 
Veteran received a blood transfusion in service.  In fact, 
available anesthesia/clinical records and the post-recovery 
report regarding that surgery show that there was no blood 
transfusion required during that surgery.  Moreover, because 
the Veteran is a layperson, he is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  Accordingly, the claim 
must be denied. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


